Citation Nr: 1522516	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-25 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for a right foot disability, evaluated as 10 percent disabling since December 9, 2014.  

2.  Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1975 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his August 2012 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In an April 2015 statement from the Veteran's representative, the request for a DRO hearing is reiterated.   

Based on the foregoing, the Veteran should be scheduled for a DRO hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing at the RO in Muskogee, Oklahoma.  The Veteran and his representative should be notified of the date and time of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




